Opinion

PER CURIAM.
The habeas court dismissed the amended petition for a writ of habeas corpus that was filed by the petitioner, Herman Diaz. The petitioner claimed that his trial counsel rendered ineffective legal assistance and that he was actually innocent of the crimes of which he was convicted. The petitioner appeals following the court’s denial of his petition for certification to appeal. We dismiss the appeal.
We have reviewed both the issues raised by the petitioner in his amended petition and the court’s resolution of those issues. We conclude that the petitioner has not demonstrated that the issues raised are debatable among jurists of reason, that a court could resolve the issues in a different manner or that the questions raised *329deserve encouragement to proceed further. See Lozada v. Deeds, 498 U.S. 430, 431-32, 111 S. Ct. 860, 112 L. Ed. 2d 956 (1991). Having failed to satisfy any of those criteria, the petitioner has failed to demonstrate that the court’s denial of his petition for certification to appeal reflects an abuse of discretion. See Simms v. Warden, 230 Conn. 608, 616, 646 A.2d 126 (1994).
The appeal is dismissed.